Citation Nr: 0412106	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-11 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1. Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2. Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico which denied the veteran's request to 
reopen his previously denied claims for service connection 
for PTSD and a skin condition.


REMAND

The claims file contains an April 2002 request by the veteran 
for a personal hearing with a Decision Review Officer (DRO).  
A June 2002 Statement of the Case (SOC) reflects the fact 
that a de novo review of the claims file was completed by the 
DRO with respect to both issues on appeal, but does not 
reflect that a personal hearing was held in conjunction with 
that review.  A statement by the veteran's National Appeals 
Office Representative from the Disabled American Veterans 
notes that the veteran's request for a personal hearing with 
a DRO was neither held nor withdrawn.

The veteran has clearly indicated that he wants a hearing 
before a DRO at the RO.  In order to comply with due process, 
this case is REMANDED to the RO in San Juan, Puerto Rico, for 
the following:

1.  The RO should schedule the veteran for a 
hearing at the RO in San Juan, Puerto, 
before a DRO.

2.  Following the hearing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, he 
and his representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

The veteran, as well as the representative on his behalf, has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. § 5109B).




_______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2003).


